DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-33 are pending and currently under consideration for patentability under 37 CFR 1.104. 

Claim Objections
Claims 1, 5-6, 8, 26, and 30-31 are objected to because of the following informalities:  
In claim 1, “compristing” should read “comprising”.
In claim 5, “symetrial” should read “symmetrical”.
In claim 6, “an interior the flexible tubular body” should read “an interior of the flexible tubular body”.
In claim 8, “inflastion” should read “inflation”.
In claim 26, “summetric” should read “symmetric”.
In claim 30, “at least one electro-optic illumination element” should read “the at least one electro-optic illumination element”.  
In claim 31, “where in” should read “wherein”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8, 14-15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7, the limitation “the flexible tubular body being deployed via at least one tube or lumen housed with the flexible tubular body” is unclear. It is unclear how the flexible tubular can be deployed via a tube or lumen of itself. Additionally, the limitation “possible intermediate reservoirs and bladders” is unclear. It is unclear if these features are being positively recited. Claim 8 is rejected due to its dependency on claim 7
	Regarding claim 14, the limitation “a material the flexible tubular body is filled when being inflated condition and” is unclear grammatically. It is unclear if “inflated condition” is one term. Claim 15 is rejected due to its dependency on claim 14.
Regarding claim 20, the limitation “the distal end of a hollow section” is unclear. It is unclear what feature “a hollow section” belongs to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 9, 16-28, 30, and 32-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lepak (US 2017/0333125).
Regarding claim 1, Lepak discloses a selectively deployable balloon member (see 12, figure 2a) for insertion into and illumination of a body cavity (intended use language), the selectively deployable balloon member comprising: a flexible tubular body (see 12, figure 2a) for insertion into the body cavity having a non-deployed configuration during insertion into the body cavity (see figure 1d) and a deployed configuration after insertion into the body cavity (see figure 1c), the flexible tubular body being inflated after the insertion into the body cavity (is inflated [0092]) so as to receive light from at least one light source (35, figure 5), and selectively transmit that light out through at least one optically transparent portion (the distal portion of 12, figure 2a) of the flexible tubular body to an object of interest in the body cavity in the deployed configuration through the inflation of the flexible tubular body ([0107]).  
Regarding claim 4, Lepak further discloses a surface of the flexible tubular body, optical features molded within, optical coatings deposited on it, or optical properties of a material filled therein in the deployed configuration are configured to condition light received from the at least one light source by means of selective TIR, reflection ([0107]), refraction, wavelength and or polarization filtration, scattering, diffracting, focusing, and/or dispersion.
Regarding claim 5, Lepak further discloses the flexible tubular body has a symetrical heart, apple, general bulb shape (see figure 2a), asymmetrical, or sectional expanding shape in the deployed configuration.  
Regarding claim 6, Lepak further discloses a shape of the flexible tubular body and any pre-molded optical features on a surface of the flexible tubular body or within the flexible tubular body (22, figure 2a), optically, sectionally and spatially condition illumination light emitted from at the least one light source so as to modify a spatial or directional distribution of the light as it passes through the flexible tubular body ([0107]), causing the light to be selectively redistributed as it passes through an interior the flexible tubular body and is selectively reflected from interior walls of flexible tubular body and exits the flexible tubular body through the at least one optically transparent portion of the flexible tubular body ([0107]).  
Regarding claim 9, Lepak further discloses the flexible tubular body has a toroid shape (see figure 2a) with a recess (see 20, figure 2a) formed in a distal end therein which houses a camera of a medical scope or otherwise acts as a stopping and positioning for an independently inserted endoscope (see 53 and 54, figures 2a-b; see camera 32 over 53, figure 2a).  
Regarding claim 16, Lepak discloses a device (12, figure 2a) for insertion into and illumination of a body cavity (intended use language), the device comprising: a selectively deployable balloon member (12, figure 2a) having a non-deployed configuration during insertion into the body cavity (figure 1d) and a deployed configuration after insertion into the body cavity (see figure 1c), the selectively deployable balloon member being inflated after the insertion into the body cavity so as to be in the deployed configuration ([0092]) and having: at least one reflective portion (22, figure 1c) configured to reflect illuminated light ([0106]) received from at least one light source (35, figure 5) disposed on an interior of the selectively deployable balloon member when in the deployed configuration, and 24at least one transparent portion (see 12, figure 2a) located at a distal end thereof which enables illuminated light from the at least one light source to pass therethrough (see figure 2a).  
Regarding claim 17, Lepak further discloses the selectively deployable balloon is configured to be filled fully or partially with air, gel, or fluid (pumped from a fluid source [0142]), or combination thereof, when in a fully or partially deployed configuration.  
Regarding claim 18, Lepak further discloses the selectively deployable balloon or portions thereof have a symmetric heart, apple, bulb shape (figure 2a), asymmetrical, or sectional expanding shape, when in a partially or fully deployed configuration.  
Regarding claim 19, Lepak further discloses the selectively deployable balloon being deployed via at least one tube or lumen (see 50, figure 2a) which inflates an interior of the selectively deployable balloon as exterior walls thereof expand.  
Regarding claim 20, Lepak further discloses the selectively deployable balloon having a rigid recess member (20, figure 2a) or window formed therein for positioning a camera (32, figure 2a) of a medical scope (30, figure 2a), at the distal end of a hollow section (see the overall distal end of 53, figure 2a) to house the separate camera of the medical scope (see 32 surround distal end of 53, figure 2a.  
Regarding claim 21, Lepak further discloses the at least one light source emits light at an angle from the interior of the selectively deployable balloon toward an exterior of the selectively deployable balloon (provide illumination radially outward [0107]), the light being reflected from the reflective portion toward the transparent portion of the selectively deployable balloon (reflects light forward [0107]).  
Regarding claim 22, Lepak further discloses the light source is a light emitting diode (LEDs [0106]) or a vertical cavity surface emitting laser (VCSEL) of various wavelengths, which is selectively positioned, selectively, or concurrently turned on with respect to an inflation of the selectively deployable balloon member.  
Regarding claim 23, Lepak discloses an illumination device (12, figure 2a) for insertion into a body cavity (intended use language), the illumination device comprising: an elongate hollow tube (50 and 54, figure 2b) with an internal lumen (see lumen of 50 and 53, figure 2a) between a distal opening (see figure 2a) at a distal end and a proximal opening at a proximal end (see figure 2a), the elongate hollow tube including a rigid distal 25portion (portion of 54 in 12, figure 2a) associated with the distal opening configured to be at least partially inserted into the body cavity; a selectively deployable balloon member  (12, figure 2a) operably coupled to the rigid distal portion and having an insertion position (figure 1d) and a deployed position (see figure 1c), the selectively deployable balloon member having: an interior portion (internal portion of 12, figure 2a; [0106]) configured to receive light from at least one electro-optic illumination element (35, figure 5) coupled to the selectively deployable balloon member, wherein the at least one electro-optic illumination element provides illumination at one or more electromagnetic wavelengths ([0106]) and is configured to be selectively turned on or off (manipulated by a user to control at least one aspect of catheter [0192]); a reflective portion (22, figure 2a) configured to reflect illuminated light ([0107]); a transparent portion (distal portion of 12, figure 2a) located at a distal end thereof which enables illuminated light to pass therethrough (light forward [0107]); and an imaging element housing portion (32, figure 2a) positioned in the rigid distal portion (see 30 located at the distal portion of the shaft of 53, figure 3) which is configured to house an imaging element (see 33, figure 4) when coupled thereto.  
Regarding claim 24, Lepak further discloses the at least one electro-optic illumination element (35, figure 5) is disposed within an interior of the selectively deployable balloon member (best seen with figure 5) and is configured such that when the at least one electro-optic illumination element is turned on, light from the at least one electro-optic illumination element is reflected from the reflective portion of the selectively deployable balloon member and is transmitted through the transparent portion of the selectively deployable balloon member towards the rigid distal portion where the imaging element is disposed ([0107]).  
Regarding claim 25, Lepak further discloses the selectively deployable balloon member is configured to be filled with air, gel, fluid (irrigation fluid…inflates [0105]), or combination thereof when in a deployed configuration.  
Regarding claim 26, Lepak further discloses the selectively deployable balloon member has a symmetric heart, apple, bulb shape (see figure 2a), asymmetrical, or sectional expanding shape when in a deployed configuration.  
Regarding claim 27, Lepak further discloses the imaging element housing provides the imaging element a recessed positional alignment once the imaging element is positioned inside the deployable balloon member (see figure 4).  
Regarding claim 28, Lepak further discloses the imaging element is permanently built in (see 32, figure 2a), or otherwise inserted through the elongate hollow tube, via a separate endoscope body (alternatively see the shaft to position 32 inside 12, figure 2a), positioned inside the imaging element housing portion of the deployable balloon member.  
Regarding claim 30, Lepak further discloses the interior portion comprises a transparent window (proximal portion of 12, figure 2a; [0106]), with or without optical filteration properties (in wavelength or polarization) portion which is disposed to receive light from at least one electro-optic illumination element ([0106]). 
Regarding claim 32, Lepak further discloses the at least one electro-optic illumination element emits light laterally towards an interior of the selectively deployable balloon (see 35, figure 5), the light being reflected from the reflective portion toward the transparent portion of the selectively deployable balloon ([0106]).  
Regarding claim 33, Lepak discloses an illumination device (12, figure 2a) for insertion into a body cavity (intended use language), the illumination device comprising: an elongate hollow tube (54 and 50, figure 2b)  with an internal lumen (50 and 53, figure 2a) between a distal opening (see figure 2a) at a distal end and a proximal opening at a proximal end (see figure 2a), the elongate hollow tube including a rigid distal 27portion (portion of 54 in 12, figure 2a) associated with the distal opening configured to be at least partially inserted into the body cavity (see figure 2a); a selectively deployable balloon member (12, figure 2a) operably coupled to the rigid distal portion and having an insertion position (figure 1d) and a deployed position (figure 1c), the selectively deployable balloon member having: an interior portion (internal portion of 12, figure 2a) configured to receive light ([0106]) from at least one electro-optic illumination element (35, figure 5) coupled to the selectively deployable balloon member, wherein the at least one electro-optic illumination element provides illumination at one or more electromagnetic wavelengths ([0106]) and is configured to be selectively turned on or off (manipulated by a user to control at least one aspect of catheter [0192]); a reflective portion (22, figure 2a) configured to reflect illuminated light ([0107]); a transparent portion (distal portion of 12, figure 2a) located at a distal end thereof which enables illuminated light to pass therethrough ([0107]); and where an imaging element (32, figure 2a) is interiorly attached to the selectively deployable balloon member and is positioned within the hollow elongate tube in the insertion position (move axially [0205] | the examiner interpreted 32 is also axially movable) and is deployed outward by deploying to an operational position outside a profile of the hollow elongate tube with an inflation of the selectively deployable balloon member to the deployed position (see figure 2a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-8, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gliner (US 2018/0242821), in view of Leeflang (US 2015/0327754).
Regarding claim 1, Glinder discloses a selectively deployable balloon member (see 80, figure 3a) for insertion into and illumination of a body cavity (intended use language), the selectively deployable balloon member comprising: a flexible tubular body (see 80, figure 3a) for insertion into the body cavity having a non-deployed configuration during insertion into the body cavity (uninflated state [0038]) and a deployed configuration after insertion into the body cavity (see figure 3a), the flexible tubular body being inflated after the insertion into the body cavity (after…may be inflated [0038]) so as to. Gliner is silent regarding receive light from at least one light source, and selectively transmit that light out through at least one optically transparent portion of the flexible tubular body to an object of interest in the body cavity in the deployed configuration through the inflation of the flexible tubular body.  
Leeflang teaches a catheter with a balloon (30, figure 2a) and a stabilization member (20, figure 2a). An imaging assembly (40, figure 2a) has one or more cameras and one or more light sources ([0053]). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the selectively deployable balloon member of Gliner to have a camera with a light source within it as taught by Leeflang. Doing so would provide light to identify or otherwise visualize objects ([0052]). The modified balloon member would receive light from at least one light source (one or more light sources [0053]; Leeflang), and selectively transmit that light out through at least one optically transparent portion (transparent balloon; abstract of Gliner) of the flexible tubular body to an object of interest in the body cavity in the deployed configuration through the inflation of the flexible tubular body (see figure 3a; Gliner).  
Regarding claim 2, Gliner further discloses a portion of the flexible tubular body is expandable in volume and is configured to be filled with air, gel, or fluid (inflated…with a liquid [0039]; Gliner) or combination thereof when in the deployed configuration.  
Regarding claim 3, Gliner further discloses the flexible tubular body is inflated to fill a gap (see figure 3a) between the flexible tubular body and the at least one light source with material possessing higher refractive index than air so as to cause more effective extraction of light from the at least one light source as the flexible tubular body is inflated (using a refractive index of 1.33 for liquid 106 [0048]).  
Regarding claim 4, Gliner further discloses a surface of the flexible tubular body, optical features molded within, optical coatings deposited on it, or optical properties of a material filled (a refractive index…for liquid [0048]) therein in the deployed configuration are configured to condition light received from the at least one light source by means of selective TIR, reflection, refraction, wavelength and or polarization filtration, scattering, diffracting, focusing, and/or dispersion (increase FOV [0048]-[0049]).  
Regarding claim 5, Gliner further discloses the flexible tubular body has a symetrical heart, apple, general bulb shape (see figure 3a), asymmetrical, or sectional expanding shape in the deployed configuration.  
Regarding claim 7, Gliner further discloses the flexible tubular body being deployed via at least one tube or lumen (see 22, figure 3a) housed within the flexible tubular body which inflates the flexible tubular body through an operation of a plurality of valves (see 58, figure 1 | well known in the art that electronic control for inflation/deflation would have a pump/valve arrangement), and possible intermediate reservoirs and bladders (see 112b above), incorporated inside or proximally outside the flexible tubular body.  
Regarding claim 8, Gliner further discloses the plurality of valves controls selective deployment of the flexible tubular body in parts or as a whole, through a single or circular tubing (see cable that connects to 58, figure 1) for the selective inflation of deployable balloon member or members.  
Regarding claim 10, Gliner and Leeflang further disclose the at least one light source emits light laterally from an interior of the selectively deployable balloon member to the flexible tubular body (see figures 3a-b; Gliner | see 40, figure 2a; Leeflang), the light being reflected from a reflective portion (the second balloon 108, figure 3a) toward the optically transparent portion of the flexible tubular body (see figure 3a).  
Regarding claim 11, Gliner and Leeflang further disclose the at least one light source comprises a solid state light source (one or more LEDs [0056]; Leeflang) positioned on a back side of the flexible 23tubular body during insertion into the body cavity and which is deployed outward from a lateral facing direction when the flexible tubular body is inflated (see figures 3a-b; Gliner | see 40, figure 2a; Leeflang).  
Regarding claim 12, Gliner further discloses light transmitted from the at least one optically transparent portion exiting the flexible tubular body is conditioned to act as a spotlight for illumination of an endoscope FOV (Field Of View), and moved with an articulating endoscope to have the illumination and endoscope FOV collinear and overlapping (the light source is a part of the camera 27, figures 3a-b; Gliner).  
Regarding claim 13, Leeflang further teaches the at least one light source is a light emitting diode (one or more LEDs [0056]; Leeflang) or a vertical cavity surface emitting laser (VCSEL) of various wavelengths.  
Regarding claim 14, Gliner further discloses an optical geometry, surface properties, material composition of the flexible tubular body, optical coatings deposited on the flexible tubular body, or a material the flexible tubular body is filled when being inflated condition and spatially mix wavelengths of light received from the at least one light source (the refractive index…for liquid 106 [0048]; Gliner).  
Regarding claim 15, Leeflang further teaches a timing when at least a portion of the flexible tubular body is inflated is sequentially synchronized with turning on or off of the at least one light source (a controller…to operate light sources;  [0058]; Leeflang | the examiner interpreted the controller can synchronize turning on/off the light source with inflation of the tubular body).  

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Lepak (US 2017/0333125) as applied to claim 28 above, and further in view of Van Der Weegen (US 6,258,024).
Lepak further discloses the separate endoscope body has light sources positioned on an outer wall thereof (see 35, figure 5) which couple with an inner wall (see inner lumen of 50, figure 2a | guidewire shaft 54 is axially moveable [0094] | the light sources can be moved to be in a position that couples with the inner wall of 50, figure 2a). Lepak is silent regarding a transparent inner wall of the hollow elongate tube or transparent windows within the hollow elongate tube, as the separate endoscope is distally positioned within the imaging element housing portion of the selectively deployable balloon.  
Van Der Weegen teaches a tubular device made with a transparent plastic to transmit light (Col. 2, lines 41-43).
It would have been obvious to modify the elongate tube to be made of transparent plastic as taught by Van Der Weegen. Doing so would allow the elongate tube to be transparent for light transmission (Col. 2, lines 41-43). The modified device would have a transparent inner wall (Col. 2, lines 41-43; Van Der Weegen) of the hollow elongate tube or transparent windows within the hollow elongate tube, as the separate endoscope is distally positioned within the imaging element housing portion of the selectively deployable balloon (see figure 2a; Lepak).  

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Lepak (US 2017/0333125) as applied to claim 30 above, and further in view of Mourlas (US 2004/0097788).
Lepak discloses all of the features in the current invention as shown above for claim 30. Lepak is silent regarding another body inserted into the elongate hollow tube comprises illumination sources disposed in front of a transparent inner wall of the hollow elongate tube.  
Mourlas teaches a catheter with a balloon (abstract). The catheter has a cannulation lumen (420c, figure 8a) for a guidewire or other instrument ([0098]). The catheter may also have an accessories lumen (420c, figure 8a) that can carry a plurality of components like an optical imaging fiber, pull-wire, and/or a set of light guides ([0098]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the device to insert an additional light guide as taught by Mourlas. Doing so would provide an additional accessory ([0098]). The modified device would have another body inserted into the elongate hollow tube (see 53, figure 2a; Lepak) comprises illumination sources (light guide [0098]; Mourlas) disposed in front of a transparent inner wall of the hollow elongate tube (the light guide would be inserted through 53 to its distal end in figure 2a of Lepak).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        May 5, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795